DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Claim Objections
The claim amendment of 01/26/2021 is objected to for eliminating the paragraph breaks for each paragraph, e.g. a., b., c, present in the originally filed independent claims.  These should be restored for readability.  
Furthermore, in claim 1, paragraph e.  “With” was inadvertently capitalized by applicant.  This should be in the lower case.
Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norris et al (2011/0056208) in view of Hunter et al (6,447,829) and Butler et al (6,666,018) and optionally in view of Rasheed et al (7,818,956).  Norris teaches A reverse-flow core gas turbine engine having an air inlet AI and an engine exhaust AE aft of the air inlet, the engine comprising:   a. a low spool 14 disposed aft of the air inlet including a rearward-flow low pressure shock.    
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norris et al (2011/0056208) in view of Hunter et al (6,447,829) and Butler et al (6,666,018) and optionally in view of Rasheed et al (7,818,956), as applied above, and further in view of either Rasheed et al (7,818,956) or Jonker (2,635,420).  Norris in view of Hunter et al teach the claimed invention but do not teach the plurality of pulse detonation firing tubes includes between about eleven and about twenty-two firing tubes.  Rasheed teach a plurality of pulse detonation firing tubes 10 in an annular array may include thirteen firing tubes [see Fig. 9] is well known in the art for flight applications.  Jonker teaches the plurality of pulse combustion firing tubes 33 includes thirteen firing tubes 33 [see col. 4, lines 3+] about a central gas turbine engine is well known in the art for flight applications.  It would have been obvious to one of ordinary skill in the art to employ between about eleven and about twenty-two firing tubes, as taught by either Rasheed et al or Jonker, as a typical number of firing tubes used in an annular array for flight applications. 
Claims 6, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norris et al (2011/0056208) in view of Hunter et al (6,447,829) and Butler et al (6,666,018), as applied above, and further in view of Westervelt et al (2011/0146232).  Norris in view of Hunter et al teach the claimed invention and teach a broad reading of groups of pulse detonation firing tubes.  Westervelt et al teach it is well known in the art to employ a plurality of groups / banks 66 of adjacent pulse detonation firing tubes 70 [see Figs. 3, 5, 7], each of the plurality of groups of adjacent firing tubes being positioned so that each group/bank 66 is about an equal distance from a closest group/bank of firing .
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US patent 10,094,279.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims which contain all the elements of the instant invention.  Hence the more specific patented claims would “anticipate” the broader claims of the instant application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Such broader claims in the application can also be said to “dominate” the more narrow claims in the parent which contain additional elements.  claims are not identical, they are not patentably distinct because the claims of U.S. Patent  5,944,496 contains all the elements of the majority of claims 32-64, of the instant invention.  Such broader elements in the application are said to “dominate” the more narrow claims in the parent which contain additional elements.  In Re Braithwaite, 154 USPQ 38 at 40 (CCPA 1967).  
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
 Applicant’s arguments concerning the combination of Norris et al (2011/0056208) in view of Hunter et al (6,447,829) and Butler et al (6,666,018) and optionally in view of Rasheed et al (7,818,956) revolve around the Norris et al reference and the teachings in the specification, in particular paragraph 0008 thereof.  Applicant alleges that paragraph 0008 of the specification would teach away from making the afterburner / thrust augmenter of Norris et al pulse detonation tubes
[0008] Such combined gas turbine and pulse detonation engines have not gained wide-spread usage because of many problems associated with extraordinary heat and vibration generated by operating PDEs as well as a substantial axial length of firing tubes of PDEs.
[0009] Therefore, there is a need for a gas turbine engine combined with a PDE that enhances efficiencies of the resulting engine. [paragraphs 0008, 0009]”
 In rebuttal, applicant’s specification does not teach away from such a modification. Applicant’s argument that the problems associated with combining a PDE and gas turbine engine would prevent combining the two are not persuasive, because “wide-spread usage” or commercial adaption are insufficient criteria to establish unobviousness, especially when the applied Butler 6,666,018 reference already teaches using the pulse detonation tubes 13 for the afterburner / thrust augmenter 12 of the gas turbine engine, i.e. downstream of the turbine section [Fig. 1; col. 2, lines 48+].  Furthermore, there are many other references which teach both PDE’s and gas turbine engines in the same design.
As for the issue of the length, this is accommodated by the combination with Norris et al, which uses an axially compact arrangement because of its use of reverse flow within the engine.  The afterburner / thrust augmenter 68 of Norris is already in a location that would accommodate elongated pulse detonation tubes without adding significantly to overall length of the engine compared to that of Butler, where the afterburner / thrust augmenter is added downstream of the entire gas turbine engine.  Accordingly, the axial length of the pulse detonation tubes would not constitute a significant issue when combined in Norris et al.  As for the issue of the heat and vibration associated with the PDE, it is noted that the bypass flow AF from Norris would naturally provide cooling to 
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 29, 2021